TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00001-CV




                                    In re Max Grossman




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Because we have heard and decided the appeal in Max Grossman v. Mark Wolfe,

Executive Director, Texas Historical Commission, No. 03-19-00002-CV, this petition for writ of

injunction is dismissed as moot. Our January 3, 2019 order in this original proceeding is no

longer effective.



                                            __________________________________________
                                            Jeff Rose, Chief Justice


Before Chief Justice Rose, Justices Kelly and Smith

Filed: June 21, 2019